 Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 1 of 34     PageID #: 1



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA



MOBILE COUNTY BOARD OF HEALTH
AND FAMILY ORIENTED PRIMARY
HEALTH CARE CLINIC;

                Plaintiffs,
     vs.                              Case No.: 19-cv-1007

RICHARD SACKLER; BEVERLY              (Removed from Circuit Court of Mobile
SACKLER; DAVID SACKLER; ILENE         County, Alabama, Case No. 02-CV-2019-
SACKLER LEFCOURT; JONATHAN            902806)
SACKLER; KATHE SACKLER;
MORTIMER D.A. SACKLER; THERESA
SACKLER; JOHN STEWART; MARK
TIMNEY; CRAIG LANDAU; RUSSELL
GASDIA; JOE COGGINS, LYNDSIE
FOWLER, MITCHELL "CHIP" FISHER,
REBECCA STERLING, VANESSA
WEATHERSPOON, CHRIS HARGRAVE,
BRANDON HASENFUSS; JOE READ;
RHODES PHARMACEUTICALS, L.P.;
RHODES TECHNOLOGIES, INC;
AMNEAL PHARMACEUTICALS, LLC;
AMNEAL PHARMACEUTICALS, INC.;
TEVA PHARMACEUTICALS USA, INC.;
CEPHALON, INC.; JOHNSON &
JOHNSON; JANSSEN
PHARMACEUTICALS, INC.;
NORAMCO, INC.; ABBOTT
LABORATORIES; ABBOTT
LABORATORIES, INC.; ASSERTIO
THERAPEUTICS, INC.; ENDO HEALTH
SOLUTIONS, INC.; ENDO
PHARMACEUTICALS. INC.; PAR
PHARMACEUTICAL, INC.; PAR
PHARMACEUTICALS COMPANIES,
INC.; MALLINCKRODT LLC;
MALLINCKRODT PLC; SPECGX, LLC;
ALLERGAN PLC; ALLERGAN
FINANCE, LLC; ALLERGAN SALES,
LLC; ALLERGAN USA, INC.; WATSON
PHARMACEUTICALS, INC.; ACTAVIS
LLC; ACTAVIS PHARMA, INC.; JOHN
  Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 2 of 34   PageID #: 2



KAPOOR; MICHAEL L. BABICH; ALEC
BURLAKOFF; MICHAEL J. GURRY;
RICHARD M. SIMON; SUNRISE LEE;
JOSEPH A. ROWAN; ANDA, INC.; H.D.
SMITH, LLC f/k/a H.D. SMITH
WHOLESALE DRUG CO.; HENRY
SCHEIN, INC.; AMERISOURCEBERGEN
DRUG CORPORATION; McKESSON
CORPORATION; CARDINAL HEALTH,
INC.; RITE AID OF ALABAMA, INC.;
RITE AID OF MARYLAND, INC.; THE
KROGER CO.; KROGER LIMITED
PARTNERSHIP II; CVS HEALTH
CORPORATION; CVS PHARMACY, INC.;
CVS INDIANA, L.L.C.; WAL-MART
INC.; WAL-MART STORES EAST, LP;
WALGREEN EASTERN CO., INC.;
WALGREEN CO., INC.; JOHN PATRICK
COUCH; XIULU RUAN; PHYSICIANS
PAIN SPECIALISTS OF ALABAMA, P.C.;
THOMAS JUSTIN PALMER; BRIDGETTE
PARKER; And DOE 1-100, being those
persons, firms, corporations, agents, servants
and/or employees who authorized, ordered
and/or committed the acts described in this
Complaint and whose names when
ascertained will be substituted by
amendment by Plaintiffs;

                      Defendants.
     Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 3 of 34                 PageID #: 3



                                    NOTICE OF REMOVAL

        PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1441, 1446, and 1367,

Defendant McKesson Corporation (“McKesson”), by counsel, hereby gives timely notice of the

removal of this matter from the Circuit Court of Mobile County, Alabama, to this Court. As grounds

for removal, McKesson states as follows:

I.      NATURE OF REMOVED ACTION

        1.     On October 15, 2019, the Mobile County Board of Health and Family Oriented

Primary Health Care Clinic (“Plaintiff”) filed this action in the Circuit Court of Mobile County,

Alabama, titled Mobile County Board of Health and Family Oriented Primary Health Care Clinic v.

Richard Sackler, et. al. The court designated the case No. 02-CV-2019-902806. The Complaint names

eight groups of defendants.

        2.     The first group of defendants consists of Amneal Pharmaceuticals, LLC; Amneal

Pharmaceuticals, Inc.; Teva Pharmaceuticals, USA, Inc.; Cephalon, Inc.; Johnson & Johnson; Janssen

Pharmaceuticals, Inc.; Noramco, Inc.; Abbott Laboratories; Abbott Laboratories, Inc.; Assertio

Therapeutics, Inc.; Endo Health Solutions Inc.; Endo Pharmaceuticals Inc.; Par Pharmaceutical, Inc.;

Par Pharmaceutical Companies, Inc.; Mallinckrodt LLC; Mallinckrodt plc; SpecGx, LLC; Allergan

Plc; Allergan Finance, LLC; Allergan Sales, LLC; Allergan USA, Inc.; Watson Pharmaceuticals,

Inc.; and Actavis LLC; Actavis Pharma, Inc. (collectively, “Manufacturer Defendants”).1

        3.     The second group of defendants consists of Anda, Inc.; H.D. Smith, LLC f/k/a H.D.

Smith Wholesale Drug Co.; Henry Schein, Inc.; McKesson Corporation; Amerisourcebergen Drug

Corporation; and Cardinal Health, Inc. (collectively, “Distributor Defendants”).




1
 On November 14, 2019, Plaintiffs dismissed their claims against Rhodes Pharmaceuticals L.P. and
Rhodes Technologies Inc. without prejudice.

                                                 2
    Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 4 of 34                   PageID #: 4



       4.       The third group of defendants consists of Rite Aid Of Alabama, Inc.; Rite Aid of

Maryland, Inc.; The Kroger Co.; CVS Health Corporation; CVS Pharmacy, Inc.; CVS Indiana,

L.L.C.; Walmart Inc. (incorrectly named as “Wal-Mart Inc.”); Wal-Mart Stores East, LP; Walgreen

Eastern Co., Inc.; and Walgreen Co. (incorrectly named as “Walgreen, Co. Inc.”) (collectively, “Retail

Pharmacy Defendants”).

       5.       The fourth group of defendants consists of Richard Sackler; Beverly Sackler2; David

Sackler; Ilene Sackler Lefcourt; Jonathan Sackler; Kathe Sackler; Mortimer D.A. Sackler; and

Theresa Sackler.

       6.       The fifth group of defendants consists of John Stewart; Mark Timney; Craig Landau;

Russell Gasdia; Joe Coggins; Lyndsie Fowler; Mitchell “Chip” Fisher; Rebecca Sterling; Vanessa

Weatherspoon; Chris Hargrove; Brandon Hasenfuss; and Joe Read (collectively, “Purdue

Defendants”).

       7.       The sixth group of defendants consists of John Kapoor; Michael L. Babich; Alec

Burlakoff; Michael J. Gurry; Richard M. Simon; Sunrise Lee; and Joseph A. Rowan (collectively,

“Insys Defendants”).

       8.       The seventh group of defendants consists of John Patrick Couch; Xiulu Ruan;

Physicians Pain Specialists of Alabama, P.C.; Thomas Justin Palmer; and Bridgette Parker

(collectively, “Prescriber Defendants”).

       9.       The eighth and final group of defendants consists of entities whose true names and

capacities are not yet known to Plaintiffs (collectively, “Doe Defendants”).




2
 Defendant Beverly Sackler has passed away, so her consent is not required. See Suggestion of
Death, In re Purdue Pharma L.P., No. 19-23649 (RDD), Dkt. 301 (Bankr. S.D.N.Y. Oct. 14, 2019).

                                                  3
  Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 5 of 34                     PageID #: 5



        10.    Plaintiff complains of over-distribution of prescription opioids into Mobile County,

alleging that McKesson and the other Distributor Defendants “flooded communities with opioids in

quantities that they knew or should have known exceeded any legitimate market for opioids—even

the wider market for chronic pain.” Compl. ¶ 624.

        11.    The Complaint asserts seven counts against the Distributor Defendants: negligence

(Count I); nuisance (Count II); unjust enrichment (Count III); fraud and deceit (Count IV);

wantonness (Count V); civil conspiracy (Count VI); and violations of the Alabama Deceptive Trade

Practices Act, Ala. Code § 18- 19-1, et seq. (Count VII). See Compl. ¶¶ 926-1054.

        12.    Although Plaintiff purports to disavow stating a federal question, Compl. ¶ 76,

Plaintiff pleads, among other things, that Distributor Defendants “owe[] a duty to monitor, detect and

refuse suspicious orders of prescription opioids, to report suspicious orders of prescription opioids

and to prevent the diversion of prescription opioids into illicit markets[,]” id. ¶ 703, and that

“Distributor Defendants breached their duty to monitor, detect, investigate, refuse and report

suspicious orders of prescription opiates, and/or in areas from which the Distributor Defendants knew

opioids were likely to be diverted.” Id. ¶ 715.

        13.    Because the duties governing reporting and shipping “suspicious” opioid orders arise

from the federal Controlled Substances Act (“CSA”) and its implementing regulations, Plaintiff

pleads that alleged violations of federal law form the basis for its claims.

        14.    On November 4, 2019, McKesson, AmerisourceBergen Drug Corporation, and

Cardinal Health, Inc. moved for an enlargement of time to respond to the Complaint through

December 20, 2019. The motion was granted by the Circuit Court of Mobile County on November 7,

2019.

        15.    McKesson has not responded to the Complaint in state or federal court.




                                                   4
      Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 6 of 34                   PageID #: 6



         16.   On December 5, 2017, the Judicial Panel on Multidistrict Litigation (JPML) formed a

multidistrict litigation (MDL) and transferred opioid-related actions to Judge Dan Aaron Polster in

the Northern District of Ohio pursuant to 28 U.S.C. § 1407. See In re Nat’l Prescription Opiate Litig.,

290 F. Supp. 3d 1375 (J.P.M.L. 2015). McKesson intends to tag this case immediately for transfer to

the MDL.

         17.   A copy of the state court docket sheet is attached as Exhibit 1. In accordance with 28

U.S.C. § 1446(a), copies of all documents filed or served upon McKesson in the state court action are

attached as Exhibit 2.

II.      TIMELINESS OF REMOVAL

         18.   McKesson was served with the Complaint on October 21, 2019.

         19.   In accordance with 28 U.S.C. § 1446(b), this Notice of Removal is timely filed within

30 days of service of Plaintiffs’ Complaint. See Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc.,

526 U.S. 344, 354-56 (1999) (30-day removal period begins to run upon service of summons and

complaint).

         20.   “If defendants are served at different times, and a later-served defendant files a notice

of removal, any earlier-served defendant may consent to the removal even though that earlier-served

defendant did not previously initiate or consent to removal.” 28 U.S.C. § 1446(b)(2)(C).

III.     PROPRIETY OF VENUE

         21.   Venue is proper in this district under 28 U.S.C. § 1441(a) because the state court

where the suit has been pending is in this district.

IV.      BASIS OF REMOVAL

         22.   Removal is proper pursuant to 28 U.S.C. §§ 1441 and 1331 because Plaintiffs’ claims

present a federal question under the CSA, 21 U.S.C. §§ 801, et seq.




                                                       5
    Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 7 of 34                      PageID #: 7



       23.     The original jurisdiction of the district courts includes jurisdiction over “all civil

actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

       24.     “Whether a case ‘arises under’ federal law for purposes of § 1331” is governed by the

“well-pleaded complaint rule.” Holmes Grp., Inc. v. Vornado Air Circulation Sys., Inc., 535 U.S. 826,

830 (2002).

       25.     Even when state law creates the causes of action, a complaint may raise a substantial

question of federal law sufficient to warrant removal if “vindication of a right under state law

necessarily turn[s] on some construction of federal law.” Merrell Dow Pharm. Inc., v. Thompson, 478

U.S. 804, 808-09 (1986) (citation omitted). Federal jurisdiction is established if there is no “state law

grounding for the duty that the [plaintiff] would need to establish for the Defendants to be liable,”

because the absence of any such state source “means that that duty would have to be drawn from

federal law.” Bd. of Commissioners of Se. Louisiana Flood Prot. Auth. v. Tennessee Gas Pipeline

Co., L.L.C., 850 F.3d 714, 723 (5th Cir. 2017).3



3
  A defendant need not overcome any artificial presumptions against removal or in favor of remand.
In Breuer v. Jim’s Concrete of Brevard, Inc., 538 U.S. 691 (2003), the Supreme Court unanimously
held that the 1948 amendments to the general federal removal statute, 28 U.S.C. § 1441(a), trumped
the Court’s prior teachings in Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100 (1941), and its
antecedents, that federal jurisdictional statutes must be strictly construed against any recognition of
federal subject matter jurisdiction, with every presumption indulged in favor of remand. Id. at 697-
98 (“[W]hatever apparent force this argument [of strict construction against removal] might have
claimed when Shamrock was handed down has been qualified by later statutory development. . . .
Since 1948, therefore, there has been no question that whenever the subject matter of an action
qualifies it for removal, the burden is on a plaintiff to find an express exception.” (emphasis added));
see also Exxon Mobil Corp. v Allapattah Servs., Inc., 545 U.S. 546, 558 (2005) (construing 1990
enactment of 28 U.S.C. § 1367, authorizing supplemental federal subject matter jurisdiction, and
holding: “We must not give jurisdictional statutes a more expansive interpretation than their text
warrants; but it is just as important not to adopt an artificial construction that is narrower than what
the text provides . . . Ordinary principles of statutory construction apply.” (citation omitted)).
More recently, a unanimous Supreme Court in Mims v. Arrow Financial Services, LLC held:
“Divestment of district court jurisdiction should be found no more readily than divestment of state
court jurisdiction, given the longstanding and explicit grant of federal question jurisdiction in 28
U.S.C. § 1331.” 565 U.S. 368, 379 (2012) (brackets, citations, and internal quotation marks omitted).

                                                   6
    Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 8 of 34                           PageID #: 8



       26.       “[F]ederal jurisdiction over a state law claim will lie if a federal issue is: (1) necessarily

raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in federal court without

disrupting the federal-state balance approved by Congress.” Gunn v. Minton, 568 U.S. 251, 258

(2013); see Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 315 (2005).

“Where all four of these requirements are met . . . jurisdiction is proper because there is a ‘serious

federal interest in claiming the advantages thought to be inherent in a federal forum,’ which can be

vindicated without disrupting Congress’s intended division of labor between state and federal courts.”

Gunn, 568 U.S. at 258 (quoting Grable, 545 U.S. at 313-14).

       27.       As set forth below, this case meets all four requirements.4

       28.       Although Plaintiffs ostensibly plead some of their theories of recovery against

McKesson as state law claims, they base the underlying theory of liability on McKesson’s alleged

violations of federal law or alleged duties arising out of federal law, specifically the CSA, i.e., that a

portion of its otherwise lawful shipments of prescription opioids were unlawful because they were

shipped in fulfillment of suspicious orders that McKesson allegedly had a duty to identify, report, and

then not ship.

       29.       The source of the asserted legal duty to monitor and report suspicious orders of

controlled substances is the CSA, 21 U.S.C. §§ 801, et seq., and its implementing regulations. The

source of the asserted legal duty to suspend shipments of suspicious orders is 21 U.S.C. § 823(b) and

(e), as interpreted by the Drug Enforcement Administration (“DEA”) of the United States Department

of Justice. Specifically, DEA interprets the public interest factors for registering distributors under

the CSA, 21 U.S.C. § 823(b) and (e), to impose a responsibility on distributors to exercise due


4
  The substantiality inquiry as it pertains to federal question jurisdiction is distinct from the merits of
the case and has no bearing on the strength of Plaintiffs’ underlying claims. See Gunn, 568 U.S. at
260 (“The substantiality inquiry under Grable looks . . . to the importance of the issue to the federal
system as a whole.”).

                                                       7
  Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 9 of 34                       PageID #: 9



diligence to avoid filling suspicious orders that might be diverted to unlawful uses. See Masters

Pharm., Inc. v. DEA, 861 F.3d 206, 212-13 (D.C. Cir. 2017) (citing In re Southwood Pharm., Inc.,

Revocation of Registration, 72 Fed. Reg. 36,487, 36,501, 2007 WL 1886484 (DEA July 3, 2007), as

source of DEA’s “Shipping Requirement”).

       30.    Plaintiffs’ theories of liability against McKesson and other Distributor Defendants, as

pleaded in the Complaint, are predicated on allegations that McKesson and Distributor Defendants

breached alleged duties under the CSA to implement effective controls to detect and report

“suspicious” pharmacy orders for prescription opioids and—crucial to Plaintiffs’ claims—to refuse

to ship such orders to Alabama pharmacies.

       31.    Specifically, Plaintiffs invoke federal law and plead that McKesson and the other

Distributor Defendants violated federal law with, among others, the following allegations:

              a.      “In addition to reporting all suspicious orders, the Distributor Defendants must

                      also stop shipment on any order which is flagged as suspicious and only ship

                      orders which were flagged as potentially suspicious if, after conducting due

                      diligence, the recipient can determine that the order is not likely to be diverted

                      into illegal chanels. See Southwood Pharm., Inc., 72 Fed. Reg. 36,487, 36,501

                      (Drug Enfn’t Admin. July 3, 2007); Masters Pharmaceutical, Inc. v. Drug

                      Enforcement Administration, 861 F. 3d 206 (D.C. 2017). Regardless, all

                      flagged orders must be reported.” Compl. ¶ 586.

              b.      “The Court of Appeals for the District of Columbia Circuit recently issued its

                      opinion affirming that a wholesale drug distributor does, in fact, have duties

                      beyond reporting. In Masters Pharmaceuticals, the Court upheld the

                      revocation of Masters Pharmaceutical's license and determined that DEA

                      regulations require that in addition to reporting suspicious orders, distributors


                                                  8
Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 10 of 34                  PageID #: 10



                must decline to ship the order, or conduct some due diligence and -- if it is able

                to determine that the order is not likely to be diverted into illegal channels --

                ship the order.” Id. ¶ 780 (internal quotation marks omitted).

          c.    “Because of the Distributor Defendants' refusals to abide by their legal

                obligations, the DEA has repeatedly taken administrative action to attempt to

                force compliance. For example, in May 2014, the United States Department of

                Justice, Office of the Inspector General, Evaluation and Inspections Divisions,

                reported that the DEA issued final decisions in 178 registrant actions between

                2008 and 2012. As noted above, the Office of Administrative Law Judges

                issued a recommended decision in a total of 117 registrant actions before the

                DEA issued its final decision, including 76 actions involving orders to show

                cause and 41 actions involving immediate suspension orders.” Id. ¶ 781

                (footnote omitted).

          d.    “The litany of state and federal actions against the Distributor Defendants

                demonstrate that they routinely, and as a matter of standard operating

                procedure, violated their legal obligations under the CSA and other laws and

                regulations that govern the distribution and dispensing of prescription

                opioids.” Id. ¶ 789.

          e.    “Alabama law and the CSA require that the Defendants know their customers,

                which includes an awareness of the customer base, knowledge of the average

                prescriptions filled each day, the percentage of controlled substances compared

                to overall purchases, a description of how the dispenser fulfills its

                responsibility to ensure that prescriptions filled are for legitimate medical




                                            9
    Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 11 of 34                    PageID #: 11



                       purposes, and identification of physicians and bogus centers for the alleged

                       treatment of pain that are the dispenser's most frequent prescribers.” Id. ¶ 934.

               f.      “Defendants violated both State law and Federal Controlled Substances Act in

                       failing to report suspicious orders of opioid pain medications in Alabama.” Id.

                       ¶ 930.

        32.    In its Complaint, Plaintiffs fail to specifically identify a state law source for a

requirement that wholesale pharmaceutical distributors owe a duty to “refuse to fill suspicious orders

of prescription opiates,” Compl. ¶ 63, or “halt orders that they knew or should have known were

suspicious . . . .” Id. ¶ 580. While Plaintiffs cite to provisions of the Alabama Uniform Controlled

Dangerous Substances Act, Ala. Code 1975 §§ 20-2-1 et seq. (“AUCSA”), and the Alabama

Administrative Code, they fail to identify any specific provision of these state laws that would require

distributors to halt suspicious or unusual orders of prescription opioids.5 To the contrary, Plaintiffs

rely on decisions by federal courts interpreting the scope of duties imposed by the federal CSA for

the source of the alleged stop-shipment duty. See Compl. ¶¶ 586, 780. Thus, Plaintiffs’ claims against

Distributor Defendants, as Plaintiff pleads them, raise federal issues.

        33.    Plaintiffs’ theory of liability also relies on an expansive reading of federal law that

calls into question an agency determination. Plaintiffs allege not only that Distributor Defendants

should have detected and reported discrete suspicious orders by their respective individual pharmacy



5
  As Plaintiffs do not deny, the AUCSA requires registrants to comply with routine recordkeeping
requirements but does not mention, much less impose duties relating to the shipment of allegedly
suspicious orders. While Ala. Admin. Code r. 680-X-2-.23 requires distributors to forward “[c]opies
of records and reports required by the [DEA] concerning increases in purchases or high or unusual
volumes purchased by pharmacies,” it does not impose any duty to halt purportedly suspicious orders.
To the extent that Plaintiff contends that Defendants breached an obligation to “comply with
applicable federal . . . laws and regulations” Compl. ¶ 930 (citing Ala. Admin. Code r. 680-X-2-.23),
the Complaint raises a claim that necessarily requires the Court to interpret, construe, and apply
federal law.

                                                  10
    Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 12 of 34                   PageID #: 12



customers, but that Distributor Defendants should have recognized that the total volume of

prescription opioids distributed by all wholesalers to various regions was suspicious or unreasonable.

See, e.g., Compl. ¶ 7 (“Excessive numbers of opioids have been dispensed in Plaintiffs’

communities . . . From 2006 to 2012, there were 150,242,536 prescription pain pills, enough for 52

pills per person per year, supplied to Mobile County, Alabama”); id. ¶ 720 (“The sheer volume of

prescription opioids distributed to pharmacies in various areas, and/or to pharmacies from which the

Distributor Defendants knew the opioids were likely to be diverted, was excessive for the medical

need of the community and facially suspicious.”).

        34.    To succeed on that theory, Plaintiffs would thus have to show that the total quantity of

prescription opioids that all pharmaceutical distributors distributed was excessive or unreasonable.

However, the total amount of prescription opioids distributed in any given year turns on annual

aggregate production quotas established by DEA. Specifically, DEA must “determine the total

quantity of each basic class of controlled substance listed in Schedule I or II necessary to be

manufactured during the following calendar year to provide for the estimated medical, scientific,

research and industrial needs of the United States, for lawful export requirements, and for the

establishment and maintenance of reserve stocks.” 21 C.F.R. § 1303.11(a). In making this

determination, DEA must consider “[p]rojected demand” for such substances. 21 C.F.R.

§ 1303.11(b). Thus, to show that the total quantity of prescription opioids that Distributor Defendants

distributed was unreasonable, Plaintiffs would have to show that the annual aggregate production

quotas set by DEA, pursuant to a federal statute, were themselves unreasonable.6


6
  Moreover, 21 U.S.C. § 827(d)(1) requires Distributor Defendants to report to DEA “every sale,
delivery or other disposal” by them of prescription opioids. In other words, it has been the case for
years that each Distributor Defendant has reported to DEA the total volume of prescription opioids it
distributed. To succeed on its theory of liability that Distributor Defendants should have recognized
and reported that the total volume of prescription opioids was unreasonable, Plaintiffs would have to
show that Distributor Defendants’ existing reporting to DEA was inadequate.

                                                  11
 Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 13 of 34                          PageID #: 13



        35.     The federal question presented by Plaintiffs’ claims therefore is “(1) necessarily raised,

(2) actually disputed, (3) substantial, and (4) capable of resolution in federal court without disrupting

the federal-state balance approved by Congress.” Gunn, 568 U.S. at 258.

        36.     First, Plaintiffs’ state law claims “necessarily raise” a federal question because “the

right to relief depends upon the construction or application of federal law.” PNC Bank, N.A. v. PPL

Elec. Util. Corp., 189 F. App’x 101, 104 n.3 (3d Cir. 2006) (internal quotations and citation omitted);

see also North Carolina ex rel. N.C. Dep’t of Admin. v. Alcoa Power Generating, Inc., 853 F.3d 140,

146 (4th Cir. 2017) (“Regardless of the allegations of a state law claim, ‘where the vindication of a

right under state law necessarily turns on some construction of federal law,’ the claim arises under

federal law and thus supports federal question jurisdiction under 28 U.S.C. § 1331.” (alteration

omitted)); V.I. Hous. Auth. v. Coastal Gen. Constr. Servs. Corp., 27 F.3d 911, 916 (3d Cir. 1994)

(“[A]n action under 28 U.S.C. § 1331(a) arises only if the complaint seeks a remedy expressly granted

by federal law or if the action requires construction of a federal statute, or at least a distinctive policy

of a federal statute requires the application of federal legal principles” (emphasis added)).

        37.     As pleaded, Plaintiffs’ claims against McKesson and the other Distributor Defendants

require Plaintiff to establish that Distributor Defendants breached duties under federal law by failing

to stop shipments of otherwise lawful orders of controlled substances into Alabama.

        38.     For example, in pleading nuisance (Count II), Plaintiffs contend that “Defendants'

nuisance-causing activities also include failing to implement effective controls and procedures in their

supply chains to guard against theft, diversion and misuse of controlled substances, and their failure

to adequately design and operate a system to detect, halt and report suspicious orders of controlled

substances.” Compl. ¶ 961. Similarly, in pleading negligence (Count I), Plaintiffs alleges that

Distributor Defendants breached duties of care by “[c]hoosing not to or failing to report suspicious

orders” and “[c]hoosing not to or failing to stop or suspend shipments of suspicious orders . . . .” Id.


                                                    12
    Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 14 of 34                       PageID #: 14



¶ 948. As noted, the alleged duty to “stop or suspend” suspicious orders arises, if at all, out of the

federal CSA and its implementing regulations. See Benjamin v. S.C. Elec. & Gas Co., No. 3:16-CV-

01141-JMC, 2016 WL 3180100, at *5 (D.S.C. June 8, 2016) (“While Plaintiffs’ allegations of

negligence appear on their face to not reference federal law, federal issues are cognizable as the source

for the duty of care resulting from [the defendant’s conduct].”). Thus, though plaintiffs are masters

of their complaints, and they “may avoid federal jurisdiction by exclusive reliance on state law,”

Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987) (emphasis added), Plaintiff here alleges

violations of federal law as the basis for its state-law claims.7

        39.    In sum, the Complaint necessarily raises a federal issue—namely, whether Distributor

Defendants violated the CSA by failing to prevent or halt suspicious orders for prescription opioids.

        40.    Second, this federal issue is “actually disputed” because the parties disagree as to the

scope of alleged duties arising under the CSA and whether Distributor Defendants violated their

duties that, as Plaintiff pleads them, arise only under the CSA. Indeed, this federal issue is the “central

point of dispute.” Gunn, 568 U.S. at 259.

        41.    Third, the federal issue presented by Plaintiffs’ claims is “substantial.” “The

substantiality inquiry under Grable looks . . . to the importance of the issue to the federal system as a

whole.” Gunn, 568 U.S. at 260. Among other things, the Court must assess whether the federal




7
 Furthermore, it is not necessary for federal jurisdiction that McKesson establish that all of Plaintiffs’
counts against it raise a federal question. Even if Plaintiffs could prove one or more of those counts
without establishing a violation of federal law, this Court still has federal-question jurisdiction:
“Nothing in the jurisdictional statutes suggests that the presence of related state law claims somehow
alters the fact that [the] complaints, by virtue of their federal claims, were ‘civil actions’ within the
federal courts’ ‘original jurisdiction.’” City of Chicago v. Int’l College of Surgeons, 522 U.S. 156,
166 (1997).
Because the Court has original jurisdiction over at least one count here, it has supplemental
jurisdiction over Plaintiffs’ remaining counts against McKesson and the other Distributor Defendants,
which are so related that they “form part of the same case or controversy.” 28 U.S.C. § 1367(a).

                                                    13
 Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 15 of 34                         PageID #: 15



government has a “strong interest” in the federal issue at stake and whether allowing state courts to

resolve the issue will “undermine the development of a uniform body of [federal] law.” Id. at 260-62

(internal quotation and citation omitted). As the Supreme Court explained in Grable, “[t]he doctrine

captures the commonsense notion that a federal court ought to be able to hear claims recognized under

state law that nonetheless turn on substantial questions of federal law, and thus justify resort to the

experience, solicitude, and hope of uniformity that a federal forum offers on federal issues.” 545 U.S.

at 312.

          42.   Plaintiffs’ theories of Distributor Defendants’ liability necessarily require that a court

determine the existence and scope of Distributor Defendants’ obligations under federal law because

regulation of controlled substances is first and foremost federal regulation. Indeed, Congress designed

the CSA with the intent of reducing illegal diversion of controlled substances, “while at the same time

providing the legitimate drug industry with a unified approach to narcotic and dangerous drug

control.” H.R. Rep. No. 1444, 91st Cong., 2nd Sess. 1970, as reprinted in 1970 U.S.C.C.A.N. 4566,

4571-72.

          43.   Plaintiffs’ theories of Distributor Defendants’ liability thus “involve aspects of the

complex federal regulatory scheme applicable to” the national prescription drug supply chain, Broder

v. Cablevision Sys. Corp., 418 F.3d 187, 195 (2d Cir. 2005), and are “sufficiently significant to the

development of a uniform body of [controlled substances] regulation to satisfy the requirement of

importance to the federal system as a whole,” NASDAQ OMX Grp., Inc. v. UBS Sec., LLC, 770 F.3d

1010, 1024 (2d Cir. 2014). The CSA itself notes that “illegal importation, manufacture, distribution,

and possession and improper use of controlled substances have a substantial and detrimental effect

on the health and general welfare of the American people” and that “[f]ederal control of the intrastate

incidents of the traffic in controlled substances is essential to the effective control of the interstate

incidents of such traffic.” 21 U.S.C. § 801. Furthermore, “minimizing uncertainty over” reporting


                                                   14
 Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 16 of 34                        PageID #: 16



obligations under the CSA “fully justifies resort to the experience, solicitude, and hope of uniformity

that a federal forum offers on federal issues.” New York ex rel. Jacobson v. Wells Fargo Nat’l Bank,

N.A., 824 F.3d 308, 317-18 (2d Cir. 2016); see also PNC Bank, N.A., 189 F. App’x at 104 n.3 (state

law claim “raises a substantial federal question-the interpretation of” a federal statute “over which the

District Court properly exercised removal jurisdiction”).

       44.     Plaintiffs’ attempt to enforce the CSA raises a substantial federal question even though

the CSA does not provide for a private right of action. In 2005, the Supreme Court held in Grable

that the lack of a federal cause of action does not foreclose federal-question jurisdiction. The Court

stated that applying Merrell Dow too narrowly would both “overturn[ ] decades of precedent,” and

“convert[ ] a federal cause of action from a sufficient condition for federal-question jurisdiction into

a necessary one.” Grable, 545 U.S. at 317; see also e.g., Safe Streets All. v. Hickenlooper, 859 F.3d

865, 897 (10th Cir. 2017) (“[Plaintiffs’] attempts to privately enforce the CSA in this manner raise,

at minimum, substantial question[s] of federal law on the merits . . .”); Nicodemus v. Union Pac.

Corp., 440 F.3d 1227, 1236–37 (10th Cir. 2006) (noting that the existence of a federal cause of action

“is not dispositive[,]” and finding state law claims based on a dispute over the scope of rights under

federal land-grant statute to satisfy Grable despite the lack of a private right of action); Ranck v. Mt.

Hood Cable Regulatory Comm’n, 2017 WL 1752954, at *4-5 (D. Or. May 2, 2017) (state law claims

based on violations of Cable Communications Policy Act raise substantial federal questions and

satisfy Grable even though no private right of action exists under Act).

       45.     Removal is particularly appropriate here because Plaintiffs’ action is but one of more

than 2,300 similar actions pending in the MDL in the Northern District of Ohio. Indeed, Plaintiff

pleads that both the “opioid epidemic” and the alleged improper distribution of prescription opioids

by McKesson and other Distributor Defendants are “national[]” problems. See, e.g., Compl. ¶¶ 12-




                                                   15
    Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 17 of 34                     PageID #: 17



16. The MDL judge, Judge Polster, is attempting to achieve a national solution to this nationwide

problem.8

        46.    Fourth, and finally, the federal issue also is capable of resolution in federal court

“without disrupting the federal-state balance approved by Congress.” Gunn, 568 U.S. at 258. Federal

courts exclusively hear challenges to DEA authority to enforce the CSA against distributors and

litigating this case in state court runs the risk of the state court interpreting or applying federal

requirements inconsistently with the manner in which the federal agency tasked with enforcing the

CSA—the DEA—interprets and applies them. Federal jurisdiction is therefore “consistent with

congressional judgment about the sound division of labor between state and federal courts governing

the application of § 1331.” PNC Bank, N.A., 189 F. App’x at 104 n.3.

        47.    In summary, removal of this action is appropriate because Plaintiffs’ “state-law

claim[s] necessarily raise a stated federal issue, actually disputed and substantial, which a federal

forum may entertain without disturbing any congressionally approved balance of federal and state

judicial responsibilities.” Grable, 545 U.S. at 314; see also, e.g., Gilmore v. Weatherford, 694 F.3d

1160, 1176 (10th Cir. 2012) (“Although plaintiffs could lose their conversion claim without the court

reaching the federal question, it seems that they cannot win unless the court answers that question.

Thus, plaintiffs’ ‘right to relief necessarily depends on resolution of a substantial question of federal

law.’” (citation omitted)); Nicodemus v. Union Pac. Corp., 440 F.3d 1227, 1237 (10th Cir. 2006)

(state law claims based on dispute over scope of rights under federal land grant statutes raise a

“dispositive and contested federal issue” that satisfies Grable); PNC Bank, N.A. 189 F. App’x at 104

n.3 (state law claim based on violation of Internal Revenue Code “gives rise to federal-question


8
  Less than two months after the MDL was created, Judge Polster convened the first day-long
settlement conference on January 31, 2018. Judge Polster required attendance by party representatives
and their insurers and invited attendance by Attorneys General and representatives of the DEA and
FDA.

                                                   16
    Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 18 of 34                      PageID #: 18



jurisdiction” under Grable); New York ex rel. Jacobson, 824 F.3d at 315-18 (state law claims based

on defendant’s alleged violation of Internal Revenue Code satisfy Grable); NASDAQ OMX Grp., Inc.,

770 F.3d at 1031 (state law claims premised on violations of Exchange Act “necessarily raise disputed

issues of federal law of significant interest to the federal system as a whole”); Broder, 418 F.3d at

196 (state law claims premised on cable provider’s alleged violations of Communication Act’s

uniform rate requirement satisfy “Grable test for federal-question removal jurisdiction”).

        48.    To the extent that the Court determines that some, but not all, of Plaintiffs’ claims state

a substantial federal question, the Court can evaluate whether to retain the non-federal claims against

the Distributor Defendants and Pharmacy Defendants under the doctrine of supplemental jurisdiction,

28 U.S.C. § 1367(a).

V.      OTHER REMOVAL ISSUES

        49.    Pursuant to 28 U.S.C. § 1446(b)(2)(A), all defendants that have been properly

joined and served consent to removal.

        50.    The following Defendants have been served in this action and consent to removal:

Allergan Sales, LLC; Allergan USA, Inc.; Abbott Laboratories; Abbott Laboratories, Inc.; Amneal

Pharmaceuticals LLC; Amneal Pharmaceuticals, Inc.; Assertio Therapeutics, Inc. f/k/a Depomed,

Inc.; Endo Health Solutions Inc.; Endo Pharmaceuticals Inc.; Par Pharmaceutical, Inc.; Par

Pharmaceutical Companies, Inc.; Johnson & Johnson; Janssen Pharmaceuticals, Inc.; Mallinckrodt

LLC; SpecGx LLC; Noramco, Inc.; Richard Sackler; Beverly Sackler; David Sackler; Ilene Sackler

Lefcourt; Jonathan Sackler; Kathe Sackler; Mortimer D.A. Sackler; Theresa Sackler; John Stewart;

Mark Timney; Craig Landau; Russell Gasdia;9 Joe Coggins; Lyndsie Fowler; Mitchell “Chip” Fisher;


9
  On September 15, 2019, Purdue and its affiliated debtors filed voluntary bankruptcy petitions for
relief under Chapter 11 of the U.S. Bankruptcy Code in the U.S. Bankruptcy Court for the Southern
District of New York. The case is docketed as In re Purdue Pharma L.P., No. 19-23649, and is
pending before U.S. Bankruptcy Judge Robert D. Drain. On October 11, 2019, before this action was

                                                   17
 Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 19 of 34                        PageID #: 19



Rebecca Sterling; Vanessa Weatherspoon; Chris Hargrave; Brandon Hasenfuss; Joe Read; John

Kapoor; Anda, Inc.; H. D. Smith, LLC f/k/a H. D. Smith Wholesale Drug Co.; Henry Schein, Inc.;

AmerisourceBergen Drug Corporation; Cardinal Health, Inc.; The Kroger Co.; Kroger Limited

Partnership II; CVS Health Corporation; CVS Pharmacy, Inc.; CVS Indiana, L.L.C.; Rite Aid of

Alabama, Inc.; Rite Aid of Maryland, Inc.; Walgreen Eastern Co., Inc. and Walgreen Co.; Walmart

Inc.; and Wal-Mart Stores East, LP. The Defendants listed in this paragraph expressly reserve, and

do not waive, all available defenses, including lack of personal jurisdiction.

       51.     For the following Defendants, service was not attempted, was not effected, or was

otherwise improper, and thus their consent to removal is not required: Actavis LLC; Actavis Pharma,

Inc. f/k/a Watson Pharma, Inc.; Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Allergan plc;


filed, the United States Bankruptcy Court for the Southern District of New York stayed actions
pending against Purdue Pharma, L.P. and Related Parties, including Richard Sackler, Beverly Sackler,
David Sackler, Ilene Sackler Lefcourt, Jonathan Sackler, Kathe Sackler, Mortimer D.A. Sackler,
Theresa Sackler, John Stewart, Mark Timney, Craig Landau, and Russell Gasdia. Amended Order
Pursuant to 11 U.S.C. §105(a), In re Purdue Pharma L.P., No. 19-08289 (RDD), Dkt. 89 (Bankr.
S.D.N.Y. Oct. 18, 2019). On November 6, 2019, the Bankruptcy Court extended that stay through
April 8, 2020. Second Amended Order Pursuant to 11 U.S.C. §105(a), In re Purdue Pharma L.P.,
No. 19-08289 (RDD), Dkt. 105 (Bankr. S.D.N.Y. Nov. 6, 2019). The Bankruptcy Court’s November
6 Order sets forth the procedure whereby the Bankruptcy Court will determine whether to formally
extend the stay to this action, including as to Richard Sackler, Beverly Sackler, David Sackler, Ilene
Sackler Lefcourt, Jonathan Sackler, Kathe Sackler, Mortimer D.A. Sackler, Theresa Sackler, John
Stewart, Mark Timney, Craig Landau, and Russell Gasdia. On November 12, Purdue commenced
service on plaintiffs in this action with the Bankruptcy Court’s Order and other documents related to
the stay, which is the first step in the procedure set forth in the November 6 Order. It is expected that
the Bankruptcy Court will soon determine whether this action is stayed as to Related Parties, including
Richard Sackler, Beverly Sackler, David Sackler, Ilene Sackler Lefcourt, Jonathan Sackler, Kathe
Sackler, Mortimer D.A. Sackler, Theresa Sackler, John Stewart, Mark Timney, Craig Landau, and
Russell Gasdia. Furthermore, for some or all of these defendants, service was not attempted, was not
effected, or was otherwise improper, and thus their consent to removal is not required. To the extent
consent of these defendants is required, they consent to removal. By consenting to removal, none of
the defendants waive any rights or defenses and expressly reserve them, including in connection with
the Bankruptcy Court’s stay as well as all rights and defenses in this action, including lack of personal
jurisdiction and lack of proper service. Defendant Beverly Sackler has passed away, so her consent
is not required. See Suggestion of Death, In re Purdue Pharma L.P., No. 19-23649 (RDD), Dkt. 301
(Bankr. S.D.N.Y. Oct. 14, 2019).



                                                   18
 Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 20 of 34                         PageID #: 20



Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc.;10 Mallinckrodt plc11;

and Michael J. Gurry. Nevertheless, they consent to removal. These Defendants expressly reserve all

rights and defenses, including those related to personal jurisdiction and service of process.

       52.     Further, counsel for McKesson has contacted counsel for Alec Burlakoff; Richard M.

Simon; Joseph A. Rowan; John Patrick Couch; Xiulu Ruan; and Physicians Pain Specialists of

Alabama, P.C., who consent to removal. These Defendants expressly reserve all rights and defenses,

including those related to personal jurisdiction and service of process.

       53.     Thomas Justin Palmer and Bridgette Parker are not represented by counsel, but

nevertheless consent to removal.

       54.     Neither Michael L. Babich nor Sunrise Lee have been served, and thus their consent

to removal is not required. Johnson v. Wellborn, 418 F. App'x 809, 815 (11th Cir. 2011) (“The

requirement that there be unanimity of consent in removal cases with multiple defendants does not

require consent of defendants who have not been properly served.”). Furthermore, Ms. Lee is a

nominal defendant whose consent to removal is not required. GMFS, L.L.C. v. Bounds, 275 F. Supp.

2d 1350, 1353 (S.D. Ala. 2003) (finding that “nominal defendants need not join in or consent to

removal.”). Despite alleging generally that the Insys Defendants improperly marketed prescription

opioids, Plaintiffs fail to plead any particular facts sufficient to hold Ms. Lee liable for the harms

allegedly suffered by Plaintiffs in Mobile County or the state of Alabama. See Compl. ¶¶ 175-179.

Thus, her presence in this litigation is nominal, and in her “absence . . . the Court can enter a final


10
   Allergan plc, an Irish corporation, and Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson
Pharmaceuticals, Inc. have not been served, but nevertheless consent to removal out of an abundance
of caution and expressly reserve all rights and defenses including those related to personal jurisdiction
and service of process.
11
   Mallinckrodt plc is an Irish corporation that is not subject to and contests personal jurisdiction.
Mallinckrodt plc nevertheless consents to removal out of an abundance of caution and expressly
reserves all rights and defenses, including those related to personal jurisdiction and service of process.

                                                   19
 Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 21 of 34                     PageID #: 21



judgment consistent with equity and good conscience which would not be in any way unfair or

inequitable to [P]laintiff[s].” GMFS, L.L.C., 275 F. Supp. 2d at 1353.

       55.     The Doe Defendants have not been identified, and on information and belief, have not

been served. Thus, their consent to removal is not required. See Id. at 1354 (holding that “fictitious

defendants need not join in or consent to removal”).

       56.     By filing this Notice of Removal, neither McKesson nor any other Defendant waives

any defense that may be available to them, and Defendants expressly reserve all such defenses,

including those related to personal jurisdiction and service of process.

       57.     If any question arises as to propriety of removal to this Court, McKesson requests the

opportunity to present a brief and oral argument in support of its position that this case has been

properly removed.

       58.     Pursuant to 28 U.S.C. § 1446(d), McKesson will promptly file a copy of this

Notice of Removal with the clerk of the state court where the lawsuit has been pending and serve

notice of the filing of this Notice of Removal on Plaintiff.

       59.     McKesson reserves the right to amend or supplement this Notice.

       WHEREFORE, McKesson removes this action from the Circuit Court of Mobile County,

Alabama, Case No. 02-CV-2019-902806.00, to this Court.


 November 20, 2019                                    /s/ Harlan I. Prater, IV
                                                     Harlan I. Prater, IV
                                                     Jackson R. Sharman, III
                                                     Jeffrey P. Doss
                                                     Brandon K. Essig
                                                     Benjamin P. Harmon
                                                     LIGHTFOOT, FRANKLIN & WHITE LLC
                                                     The Clark Building
                                                     400 20th Street North
                                                     Birmingham, AL 35203
                                                     hprater@lightfootlaw.com
                                                     jsharman@lightfootlaw.com


                                                  20
Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 22 of 34     PageID #: 22



                                      jdoss@lightfootlaw.com
                                      bessig@lightfootlaw.com
                                      bharmon@lightfootlaw.com

                                      Counsel for McKesson Corporation




                                     21
Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 23 of 34        PageID #: 23



                                      /s/ Christopher S. Berdy
                                      Christopher S. Berdy, Esq.
                                      BUTLER SNOW
                                      1819 5th Avenue North, Suite 1000
                                      Birmingham, Alabama 35203
                                      205-297-2200
                                      Fax: 205-297-2201
                                      Chris.berdy@butlersnow.com

                                      Charles C. Lifland*
                                      O’MELVENY & MYERS LLP
                                      400 South Hope St.
                                      Los Angeles, CA 90071
                                      Tel: (213) 430-6000
                                      Fax: (213) 430-6407
                                      clifland@omm.com

                                      *denotes national counsel who will seek
                                      pro hac vice admission

                                      Counsel for Johnson & Johnson, Janssen
                                      Pharmaceuticals, Inc.


                                      /s/ Daniel G. Jarcho
                                      Daniel G. Jarcho*
                                      D.C. Bar No. 391837
                                      ALSTON & BIRD LLP
                                      950 F Street NW
                                      Washington, DC 20004
                                      Telephone: (202) 239-3254
                                      Facsimile: (202) 239-333
                                      E-mail: daniel.jarcho@alston.com

                                      Cari K. Dawson*
                                      Georgia Bar No. 213490
                                      Jenny A. Hergenrother*
                                      Georgia Bar No. 447183
                                      ALSTON & BIRD LLP
                                      1201 West Peachtree Street NW
                                      Atlanta, GA 30309
                                      Tel.: (404) 881-7000
                                      Fax: (404) 881-7777
                                      E-mail: cari.dawson@alston.com
                                      E-mail: jenny.hergenrother@alston.com

                                      *Denotes national counsel who will seek pro
                                      hac vice admission

                                     22
Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 24 of 34        PageID #: 24




                                      Counsel for Noramco, Inc.


                                      /s/ George R. Irvine, III
                                      George R. Irvine, III, Esq.
                                      STONE CROSBY, P.C.
                                      8820 Highway 90
                                      Daphne, Alabama 36526
                                      Telephone: 251-626-6696
                                      Facsimile: 251-626-2617
                                      girvine@stonecrosby.com

                                      Counsel for Rite Aid of Alabama, Inc., and
                                      Rite Aid of Maryland, Inc.


                                      /s/ John A. Henig, Jr.
                                      John A. Henig, Jr. (HEN019)
                                      COPELAND, FRANCO, SCREWS & GILL,
                                      P.A.
                                      444 South Perry Street (36104)
                                      P.O. Box 347
                                      Montgomery, AL 36101-0347
                                      Telephone: 334-834-1180
                                      Facsimile: 334-834-3172
                                      Email: henig@copelandfranco.com

                                      John P. McDonald, Esq.*
                                      C. Scott Jones, Esq.
                                      Brandan J. Montminy, Esq.*
                                      LOCKE LORD - DALLAS
                                      Ste. 2800
                                      2200 Ross Avenue
                                      Dallas, Texas 75201
                                      214-740-8445
                                      Email: jpmcdonald@lockelord.com
                                      sjones@lockelord.com
                                      brandan.montminy@lockelord.com

                                      *denotes national counsel who will seek
                                      pro hac vice admission

                                      Counsel for Henry Schein, Inc.




                                     23
Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 25 of 34        PageID #: 25




                                      /s/ Steven A. Reed
                                      Steven A. Reed*
                                      1701 Market Street
                                      Philadelphia, PA 19103
                                      (215) 963-5000
                                      steven.reed@morganlewis.com

                                      Brian M. Ercole*
                                      200 S. Biscayne Blvd., Suite 5300
                                      Miami, FL 33131-2339
                                      (305) 415-3416
                                      brian.ercole@morganlewis.com

                                      *denotes national counsel who will seek
                                      pro hac vice admission

                                      Counsel for Teva Pharmaceuticals USA,
                                      Inc., Cephalon, Inc., Actavis LLC and
                                      Actavis Pharma, Inc.



                                      /s/ Sela S. Blanton
                                      Sela S. Blanton, Esq.
                                      Betsy Richardson, Esq.
                                      BAINBRIDGE, MIMS, ROGERS &
                                      SMITH, LLP
                                      600 Luckie Drive, Suite 415
                                      P.O. Box 530886
                                      Birmingham, Alabama 35253
                                      Office main: (205) 879-1100
                                      Fax: (205) 879-4300
                                      sblanton@bainbridgemims.com
                                      brichardson@bainbridgemims.com

                                      Counsel for The Kroger Co., and Kroger
                                      Limited Partnership II




                                     24
Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 26 of 34      PageID #: 26




                                      /s/ Joshua A. Klarfeld
                                      Joshua A. Klarfeld, Esq.
                                      Sarah M. Benoit, Esq.
                                      ULMER & BERNE LLP
                                      600 Vine Street, Suite 2800
                                      Cincinnati, Ohio 45202
                                      614-229-0016
                                      jklarfeld@ulmer.com
                                      sbenoit@ulmer.com

                                      Counsel for Amneal Pharmaceuticals, Inc.,
                                      and Amneal Pharmaceuticals LLC




                                     25
Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 27 of 34        PageID #: 27



                                      /s/ Donald C. Radcliff
                                      Donald C. Radcliff (RADCD1662)
                                      BRADY RADCLIFF & BROWN, LLP
                                      61 Saint Joseph Street, Suite 1600
                                      Mobile, Alabama 36602
                                      251-405-0071
                                      dradcliff@brblawyers.com

                                      John A. McCauley*
                                      VENABLE LLP
                                      750 E. Pratt Street
                                      Suite 900
                                      Baltimore, MD 21202
                                      T: (410) 244-7655
                                      F: (410) 244-7742
                                      JMcCauley@Venable.com

                                      *denotes national counsel who will seek pro
                                      hac vice admission

                                      Counsel for Abbott Laboratories and Abbott
                                      Laboratories, Inc.


                                      /s/ Donna Welch
                                      Donna Welch, P.C.*
                                      Martin L. Roth*
                                      Timothy Knapp*
                                      KIRKLAND & ELLIS LLP
                                      300 North LaSalle
                                      Chicago, Illinois 60654
                                      (312) 862-2000
                                      donna.welch@kirkland.com
                                      martin.roth@kirkland.com
                                      timothy.knapp@kirkland.com

                                      Jennifer G. Levy, P.C.*
                                      KIRKLAND & ELLIS LLP
                                      1301 Pennsylvania Avenue, NW
                                      Washington, DC 20004
                                      (202) 389-5000
                                      jennifer.levy@kirkland.com

                                      *denotes national counsel who will seek
                                      pro hac vice admission

                                      Counsel for Allergan Sales, LLC and Allergan
                                      USA, Inc.

                                     26
Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 28 of 34         PageID #: 28



                                      /s/ Sara M. Turner
                                      Sara M. Turner (TUR061)
                                      Leigh Anne Fleming (HAM080)
                                      BAKER, DONELSON, BEARMAN,
                                      CALDWELL & BERKOWITZ, PC
                                      Wells Fargo Tower
                                      420 20th Street North, Suite 1400
                                      Birmingham, Alabama 35203-5202
                                      Telephone: (205) 328-0480
                                      Facsimile: (205) 322-8007
                                      smturner@bakerdonelson.com
                                      lfleming@bakerdonelson.com

                                      Sean O. Morris*
                                      ARNOLD & PORTER KAYE
                                      SCHOLER LLP
                                      777 S. Figueroa St., Suite 4400
                                      Los Angeles, CA 90017
                                      Tel: (213) 243-4000
                                      sean.morris@arnoldporter.com

                                      *denotes national counsel who will seek
                                      pro hac vice admission

                                      Counsel for Endo Health Solutions Inc., Endo
                                      Pharmaceuticals Inc., Par Pharmaceutical,
                                      Inc. and Par Pharmaceutical Companies, Inc.


                                      /s/ James W. Matthews
                                      James W. Matthews, Esq. *
                                      Ana M. Francisco, Esq. *
                                      Katy E. Koski, Esq. *
                                      FOLEY & LARDNER LLP
                                      111 Huntington Avenue
                                      Boston, Massachusetts 02199
                                      Tel: 617.342.4000
                                      Fax: 617.342.4001
                                      jmatthews@foley.com
                                      afrancisco@foley.com
                                      kkoski@foley.com

                                      *denotes national counsel who will seek
                                      pro hac vice admission

                                      Counsel for Anda, Inc.



                                     27
Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 29 of 34        PageID #: 29



                                      /s/ Kevin M. Sadler
                                      Kevin M. Sadler*
                                      BAKER BOTTS LLP
                                      1001 Page Mill Road, Bldg. One, Suite 200
                                      Palo Alto, California 94304
                                      Email: kevin.sadler@bakerbotts.com
                                      Telephone: (650) 739.7518
                                      Facsimile: (650) 739.7618

                                      Scott D. Powers*
                                      David T. Arlington*
                                      BAKER BOTTS LLP
                                      98 San Jacinto Boulevard, Suite 1500
                                      Austin, Texas 78701
                                      Email: scott.powers@bakerbotts.com
                                      Email: david.arlington@bakerbotts.com
                                      Telephone: (512) 322-2678
                                      Facsimile: (512) 322-8392

                                      *denotes national counsel who will seek pro
                                      hac vice admission

                                      Counsel for Defendant Assertio
                                      Therapeutics, Inc. f/k/a Depomed, Inc.




                                      /s/ Tiffany J. deGruy
                                      Tiffany J. deGruy, Esq.
                                      BRADLEY
                                      One Federal Place
                                      1819 5th Avenue North
                                      Birmingham, AL 35203
                                      Tel: (205) 521-8354
                                      Fax: (205) 488-6354
                                      tdegruy@bradley.com

                                      Counsel for Cardinal Health, Inc.




                                     28
Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 30 of 34       PageID #: 30



                                      /s/ H. Lanier Brown, II
                                      H. Lanier Brown, II, Esq.
                                      J. Patrick Strubel, Esq.
                                      David L. Brown, Jr. Esq.
                                      WATKINS & EAGER, PLLC
                                      Saks Building
                                      1904 1st Ave. N., Suite 300
                                      Birmingham, Alabama 35203
                                      (205)598-2110
                                      lbrown@watkinseager.com
                                      pstrubel@watkinseager.com
                                      dbrown@watkinseager.com

                                      Counsel for AmerisourceBergen Drug
                                      Corporation and H. D. Smith, LLC f/k/a H.
                                      D. Smith Wholesale Drug Co.




                                     29
Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 31 of 34           PageID #: 31



                                      /s/ Andrew P. Campbell
                                      Andrew P. Campbell
                                      Cason M. Kirby
                                      CAMPBELL PARTNERS, LLC
                                      505 20th Street North, Suite 1600
                                      Birmingham, Alabama 35203
                                      Telephone: (205) 224-0752
                                      Facsimile: (205) 383-2672
                                      andy@campbellpartnerslaw.com
                                      cason@campbellpartnerslaw.com

                                      Conor B. O’Croinin*
                                      ZUCKERMAN SPAEDER LLP
                                      100 East Pratt Street, Suite 2440
                                      Baltimore, MD 21202-1031
                                      Telephone: (410) 949-1160
                                      cocroinin@zuckerman.com

                                      * denotes national counsel who will seek pro
                                      hac vice admission

                                      Attorneys for Defendant CVS Health
                                      Corporation; CVS Pharmacy, Inc.; CVS
                                      Indiana, L.L.C.




                                     30
Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 32 of 34        PageID #: 32



                                      /s/ Anne Stone Sumblin
                                      Anne Stone Sumblin, Esq.
                                      Stone Sumblin Law LLC
                                      600 Highway 52
                                      P.O. Box 345
                                      Kinston, Alabama 36453
                                      Phone: 334.565.3380
                                      Fax: 334.565.3076
                                      Anne@stonesumblinlaw.com

                                      Counsel for Walgreen Eastern Co., Inc.,
                                      Walgreen Co., Inc.




                                      /s/ Alan T. Hargrove, Jr.
                                      Alan T. Hargrove, Jr. (HAR236)
                                      Dennis R. Bailey (BAI028)
                                      Rushton, Stakely, Johnston & Garrett, P.A.
                                      Post Office Box 270
                                      Montgomery, Alabama 36101-0270
                                      (334) 206-3100
                                      (334) 481-0812 fax
                                      ath@rushtonstakely.com
                                      drb@rushtonstakely.com

                                      Christopher Lovrien*
                                      Sarah G. Conway*
                                      JONES DAY
                                      555 S. Flower St., 50th Floor
                                      Los Angeles, CA 90071
                                      Telephone: (213) 243-2629
                                      Facsimile: (213) 243-2539
                                      cjlovrien@jonesday.com
                                      sgconway@jonesday.com

                                      * denotes national counsel who will seek pro
                                      hac vice admission

                                      Counsel for Walmart Inc. and Wal-Mart
                                      Stores East, LP




                                     31
Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 33 of 34        PageID #: 33




                                      /s/ Kurt M. Mullen
                                      Brian T. Kelly*
                                      Kurt M. Mullen*
                                      Mark T. Knights*
                                      NIXON PEABODY LLP
                                      53 State Street
                                      Boston, MA 02109
                                      Telephone: (617) 345-1000
                                      bkelly@nixonpeabody.com
                                      kmullen@nixonpeabody.com
                                      mknights@nixonpeabody.com

                                      * denotes national counsel who will seek pro
                                      hac vice admission

                                      Counsel for John N. Kapoor




                                     32
 Case 1:19-cv-01007-KD-B Document 1 Filed 11/20/19 Page 34 of 34                        PageID #: 34



                                   CERTIFICATE OF SERVICE

        I hereby certify that a copy of the above and foregoing was electronically filed on this the 20th
day of November, 2019 using the CM/ECF system which will send notification to all counsel of
record, including counsel for the Plaintiffs, listed below. Should the Notice of Electronic Filing
indicate that notice needs to be delivered by other means, I certify that a copy will be sent via U.S.
Mail, postage prepaid and properly addressed.

       Mary Beth Mantiply
       Mantiply & Associates
       1307 Main Street
       Daphne, Alabama 36526
       Phone: (251) 625-4040
       mbmantiplylaw@gmail.com


       George M. Walker
       Rebecca Parks
       Hand Arendall Harrison Sale LLC
       Post Office Box 123
       Mobile, AL 36601
       Phone: (251) 432-5511
       gwalker@handfirm.com
       rparks@handfirm.com

                                                      /s/ Harlan I. Prater, IV
                                                      OF COUNSEL
